Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-25 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s, 8, and 11-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-19 of copending Application No. 15/930,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same limitations.
Application claim 1 is found in reference application claim 1. 
Claim 8 is found in claim 17.
Claim 11 is found in claim 1. 
Claim 12 is found in claim 4.
Claim 13 is found in claim 5.
Claim 14 is found in claim 6. 
Claim 15 is found in claim 7. 
Claim 16 is found in claim 8. 
Claim 17 is found in claim 9.
Claim 18 is found in claim 10. 
Claim 18 is found in claim 11. 
Claim 19 is found in claim 11.
Claim 20 is found in claim 12.
Claim 21 is found in claim 15.
Claim 22 is found in claim 16.
Claim 23 is found in claim 18. 
Claim 24 is found in claim 19.
Claim 25 is found in claim 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jacuzzi (U.S. 3547409).
With respect to claim 1, Jacuzzi discloses a proportioner (figure 1), comprising: a body portion (the body of 57-83 as its coupled via 13 with that of body 3), the body portion defining, a fluid passage for transporting a fire protection fluid (figure 1, the body having 17 to 3, transporting water), a foam passage for transporting a foam concentrate (passageway of 57 to 13), the foam concentrate to mix with the fire protection fluid to form a fire protection solution (as 13 supplies the foam to the water to be mixed and supplied out of 27 later); and a restrictor assembly (61/63) having a restrictor disk 63) and an orifice plate (61), the orifice plate having an opening for receiving the restrictor disk (seen in figure 1), the restrictor disk and opening arranged to form an annulus between an outer surface of the restrictor disk and an inner surface of the opening when at least a portion of the restrictor disk is disposed within the opening (as 61 forms a hole in which 63 then protrudes, there being an annulus between them as 63 is opened thereto), wherein the restrictor assembly maintains the annulus for a full travel range of the restrictor disk from a full closed position to a full open position of the proportioner (noting that the size of the annulus grows as the disk travels with respect to the opening of the orifice plate).
With respect to claim 21, Jacuzzi discloses a biasing member biases the restrictor disk towards the orifice plate (spring 77).
With respect to claim 23, Jacuzzi discloses the restrictor disk is conical shaped (see #63).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (1) (1) as being anticipated by Lindsay (U.S. 3,647,002).
With respect to claim 1, Lindsay discloses a proportioner (title, abstract, figure 1) comprising: a body portion (body shown in figure 1 at 11), the body portion defining, a fluid passage for transporting a fire protection fluid (fluid from 53 as it flows through 25 and 17), a foam passage (from 65 to that of 45 and 33) for transporting a foam concentrate (from 57), the foam concentrate to mix with the fire protection fluid to form a fire protection solution (mixing after 39 going to 83); and a restrictor assembly (having a restrictor disk (35) and an orifice plate (33), the orifice plate having an opening for receiving the restrictor disk (the opening of 33), the restrictor disk and opening arranged to form an annulus between an outer surface of the restrictor disk and an inner surface of the opening when at least a portion of the restrictor disk is disposed within the opening (figure 1, the gap between 35 and 33, as it forms an annular gap), wherein the restrictor assembly maintains the annulus for a full travel range of the restrictor disk from a full closed position to a full open position of the proportioner (as there is always an annular gap between 35 and 33 along the full range of  motion  shown).
With respect to claim 2, Lindsay discloses the annulus has a minimum cross- sectional area that is greater than zero when the restrictor disk is in the full closed position (figure 1, when the outer rum of 35 at 43 is against 33, there is still a cross sectional area between 35 and 33 that is greater then 0).
With respect to claim 3, Lindsay discloses the minimum cross-sectional area is in a range of 25% to 35% of a cross-sectional area of the opening (figure 1, due to the angling of 33 and that of the conical and cylindrical portion of 35, along the length of 35 exists a cross sectional area between the two that is 25-35% of the total area, as it is understood that the area between 35s bottom and that of 33 is about half of the total area, and definitely greater then a quarter, the range claimed is shown in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay.
With respect to claim 4, Lindsay discloses the resistor disk, but fails to specifically disclose the restrictor disk in the full open position, a full open cross-sectional area of the annulus is in a range of 60% to 95% of a cross-sectional area of the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of 60 to 95% of a cross-sectional area of the opening with respect to the annulus in the system of Lindsay, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). By using such a range of 60 to 95%, the system of Lindsay would allow for a desired amount of foam to be mixed with the water, at 95% there would be a large amount of foam concentrate added and at 60% would be a lower maximum added concentration, both resulting in a desired maximum concentration being reached. 
With respect to claim 5, Lindsay discloses the full open cross-sectional area of the annulus (when 43 is at the bottom of 33) is reached at a flow rate of the fire protection solution that is less than a rated flow rate for the proportioner (that is to say the fluid flowing through 33 is less than that flowing through 17).
With respect to claims 6 and 7, Lindsay discloses the flow rate of the fire protection solution, but fails to specifically disclose the fire protection solution flow rate is 85% to 95% of the rated flow rate or the fire protection solution flow rate is 20% to 30% of the rated flow rate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the flow rate of the fire protection solution at 85-95% or 20-30% of the rated flow rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). Utilizing a given percentage of the solution flow rate versus the rated flow rate (being that of the proportioner) results in a desired concentration of foam to water, understood as being a workable/optimum concentration in the noted flow rates as well as a desired overall flow rate for the solution in the system to properly mix, flow, and later be supplied out of the device. 

With respect to claims 8, 9, and 10, Lindsay discloses the foam passage includes a foam output (at the bottom of 33) and the fluid passage includes a fluid output (at the bottom of 17), but fails to specifically disclose wherein a ratio of a cross-sectional area of fluid output to a cross-sectional area of the foam output is 11 or less,  the ratio is in a range between 2 to 10, or the range is between 2 to 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of less then 11, 2 to 10, or 2 to 4 of the ratio of the two outputs in Lindsay, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). Lindsay specifically discloses in their abstract that the throat may be made larger or smaller of the second valve to allow for a varied concentration of the foam with the fluid, and thus by using a 2 to 4 area would allow for a maximum ratio to be 2 to 4 as desired by the user (and depending on the foam being used).  
 	With respect to claims 18-19, Lindsay discloses the foam concentrate (57) and having a viscosity (column 4 rows 15-20), but fails to disclose a viscosity of the foam concentrate is greater than 1300 mPas, a viscosity of the foam concentrate is in a range between 1500 mPas to 3500 mPas, or the viscosity range is between 2000 mPas to 3000 mPas.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a foam liquid concentrate having a viscosity of more then 1300 mPas, 1500-3500 mPas, or between 2000 and 3000 mPas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A).  Lindsay discloses viscosities differ greatly such that greater flow areas may be necessary to affect the same concentration of liquid foam concentrate, and thought a viscosity is not given, such ranges are understood as the workable ranges of various foam concentrates that can be used as desired. 

Claim(s) 4, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacuzzi.
With respect to claims 4, Jacuzzi discloses the restrictor disk (63), the cross sectional area of the annulus (being between 63 and that of 61, and the noted opening (being understood as behind 61 or even that of 59 within 13), but fails to disclose  when the restrictor disk in the full open position, a full open cross-sectional area of the annulus is in a range of 60% to 95% of a cross-sectional area of the opening. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a range of 50-95% of the full open cross-sectional area of the annulus versus the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). Noting that utilizing a range of 50-95% allows for the desired flow/amount of foam concentrate to that of the water to create the desired mixture. 
With respect to claim 22, Jacuzzi discloses the biasing member is a spring (77), but fails to disclose the spring having a spring constant that is in a range between 15 lbs/in to 40 lbs/in. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a given spring constant such as between 15 lbs/in to 40/lbs in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). Allowing for a given spring constant would allow the tapered valve 63 to move given certain exertion suppled there to. 
With respect to claim 25, Jacuzzi discloses the restrictor disk includes a tapered section (see figure 1), but fails to specifically disclose that has a slope with an angle in a range of 65 degrees to 85 degrees with respect to a base of the restrictor disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sloped angle of 65 to 85 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144/05 (II-A). Utilizing such angles allows for a varying movement of the valve plate as desired. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of LaVergne (U.S. 2020/0215372).
With respect to claim 24, Lindsay discloses the foam concentrate, but fails to specify the foam concentrate is a C6-based fluorochemical concentrate.
LaVergne, paragraph 0007, discloses a C^ perflourinated chemical foam concentrate, as such shorter chain compounds have a lower potential for toxicity and bioaccumulation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the foam of LaVergne (being a C6 based fluorochemical) as the foam in Lindsay, as such foams are better for the environment. 
Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner notes such claims are rejected under Double Patenting above however. The following is a statement of reasons for the indication of allowable subject matter:  The claimed clapper assembly and its connection to the restrictor assembly and further claimed function was not found I the prior art, though it is noted such connection was found with use of a check valve (see above rejection over Lindsay).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752